Citation Nr: 0111892	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pharyngitis with tonsillectomy, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for arteriosclerotic 
heart disease with angina and hypertension, chronic 
obstructive pulmonary disease (COPD), open angle glaucoma, 
pes planus, claimed as flat feet, and asthma.  

3.  Entitlement to service connection for benign prostate 
hypertrophy (BPH), throat cancer and headaches.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected calculus of the kidneys and ureter with 
left pyelonephritis from August 25, 2000.

5.  Entitlement to an effective date earlier than August 25, 
2000 for a compensable evaluation for calculus of the kidneys 
and ureter with left pyelonephritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
it most recently remanded this case so that the veteran could 
be afforded a requested hearing before the Board, and the 
record reflects that this has been accomplished. 

The Board further notes that the current claim on appeal 
involving entitlement to an evaluation in excess of 10 
percent for chronic pharyngitis with tonsillectomy concerns 
the period commencing with the filing of the claim for 
increased rating on March 25, 1996.  In this regard, recent 
legislative changes, the veteran's recent complaints of 
worsening throat disability, the existence of outstanding 
recent Department of Veterans Affairs (VA) treatment records, 
and other procedural considerations again require the remand 
of this issue. 

In the May 1999 Board decision, the Board also requested that 
the regional office (RO) provide the veteran with proper 
notice of its prior decision which denied service connection 
for hypertension, and the record reveals that in June 1999, 
the veteran was provided with notification of the RO's denial 
of service connection for hypertension in the rating action 
of February 1988.  The record does not reflect that the 
veteran thereafter took the opportunity to file a timely 
notice of disagreement as to this decision.  Consequently, as 
this matter therefore continues to be subject to previous 
final denial, it will continue to be addressed on a new and 
material basis, as will the claims for service connection for 
arteriosclerotic heart disease with angina and hypertension, 
COPD, open angle glaucoma, pes planus, and asthma.  While the 
Board notes that the RO also adjudicated claims for service 
connection for BPH and throat cancer on a new and material 
basis in September 2000, in view of the fact that the 
November 1999 rating decision had not yet become final at the 
time of the September 2000 rating decision, the Board finds 
that these claims should have instead been adjudicated as 
original claims.  Therefore, the Board will proceed to review 
these claims on a de novo basis.  However, the Board further 
finds that these issues and the remaining claim for service 
connection for headaches require further evidentiary 
development, and must be remanded for this purpose. 

Finally, with respect to the issue of entitlement to an 
earlier effective date for a compensable rating for calculus 
of the kidneys and ureter with left pyelonephritis, the Board 
notes that the veteran apparently contends, in part, that he 
is entitled to an effective date as early as the year 1991, 
based on the level of severity of this disability at that 
time.  In this regard, the Board would note that entitlement 
to an increased evaluation for this disability (from July 
1991 as to the right kidney and from March 1996 as to the 
left kidney) was squarely addressed in the Board's previous 
decision in May 1999, and the record does not reflect a 
Notice of Appeal as to the Board's May 1999 decision.  
Consequently, the Board's consideration of entitlement to an 
effective date for a compensable evaluation earlier than 
August 25, 2000 for calculus of the kidneys and ureter with 
left pyelonephritis will be confined to consideration of 
entitlement to an earlier effect date based on the law and 
regulations applicable to the assignment of effective dates, 
and not based on a review of evidence of the level of 
disability since 1991.  The Board has, however, split the 
issue on appeal as to this matter to include consideration of 
entitlement to a higher evaluation for calculus of the 
kidneys and ureter with left pyelonephritis from August 25, 
2000.


FINDINGS OF FACT

1.  The veteran's calculus of the kidneys and ureter with 
left pyelonephritis does not more nearly approximate frequent 
attacks of colic, requiring catheter drainage or frequent 
attacks of colic with infection and kidney impairment.  

2.  A reopened claim for an increased rating for service-
connected left and right kidney disorders was received on 
August 25, 2000; by rating decision in September 2000, a 
disability evaluation of 10 percent was granted for calculus 
of the kidneys and ureter with left pyelonephritis, effective 
from the date of the reopened claim.

3.  With the exception of a "staged" rating assigned for 
the period of July 1991 to January 1992 as to the veteran's 
right kidney disorder, the previous Board decision of May 
1999 denied an increased rating for a right kidney disorder 
from July 1991 and a left kidney disorder from March 1996, 
and the veteran did not appeal the May 1999 Board decision. 

4.  A February 1976 rating decision denied service connection 
for pes planus, a February 1988 rating decision denied 
service connection for asthma/COPD, glaucoma, and 
arteriosclerotic heart disease, a January 1996 Board decision 
denied service connection for hypertension as secondary to a 
service-connected left kidney disorder, and a June 1999 RO 
notice informed the veteran of the February 1988 denial of 
service connection for hypertension.

5.  The evidence submitted since the February 1976, February 
1988, and June 1999 rating actions, and the January 1996 
Board decision with respect to the claims for service 
connection for arteriosclerotic heart disease with angina and 
hypertension, COPD, open angle glaucoma, pes planus, and 
asthma, is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for calculus of the 
kidneys and ureter with left pyelonephritis from August 25, 
2000 is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.115, Diagnostic Codes 7508, 7509 (2000).

2.  The criteria for an effective date earlier than August 
25, 2000 for the assignment of an evaluation of 10 percent 
for calculus of the kidneys and ureter with left 
pyelonephritis have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).

3.  The February 1976 rating decision which denied service 
connection for pes planus, the February 1988 rating decision 
which denied service connection for asthma/COPD, glaucoma, 
and arteriosclerotic heart disease, the January 1996 Board 
decision which denied service connection for hypertension as 
secondary to a service-connected left kidney disorder, and 
the June 1999 RO notice informing the veteran of the February 
1988 denial of service connection for hypertension, are 
final; new and material evidence has not been received to 
reopen the claims.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156 (2000); 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1987); 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1974).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Calculus of 
the Kidneys and Ureter with Left Pyelonephritis from August 
25, 2000

Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).  In this regard, the Board 
observes that while the case was in remand status, the 
veteran was afforded a VA medical examination, the results of 
which permit the Board to properly assess the veteran's 
service-connected disability for rating purposes.  In 
addition, as opposed to the claim for an increased evaluation 
for chronic pharyngitis with tonsillectomy, the veteran has 
not identified any outstanding medical treatment records that 
support his claim or contentions and that are not already of 
record, and while he has contended that the VA did not 
properly evaluate the severity of his condition at the last 
VA examination, he has not contended that his overall 
condition has worsened since that examination.  Further, the 
examination of record appears to address the necessary 
criteria for an adequate evaluation.  Consequently, the Board 
finds that there is no basis on this record to remand this 
matter for further development under the VCAA or on any other 
basis.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Effective 1994, pyelonephritis is rated as renal dysfunction 
or urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7504 (from 1994).

Voiding dysfunction is rated as leakage, frequency, or 
obstruction.  A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a 
(from 1994).

A 10 percent rating is warranted for urinary frequency with 
the daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a (from 
1994).

Obstructive voiding that requires intermittent or continuous 
catheterization is assigned a 30 percent evaluation.  A 10 
percent evaluation is assigned when obstructive voiding is 
manifested by marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with one or 
a combination of the following: post void residuals greater 
than 150 cc; uroflowmetry-markedly diminished peak flow rate 
(less than 10 cc); recurrent urinary tract infections 
secondary to obstructions; or stricture disease requiring 
periodic dilation every two to three months.  Obstructive 
symptomatology, with or without stricture disease, requiring 
dilation one to two times a year is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.115a (from 1994).

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction that has albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (from 1994).

Nephrolithiasis (presence of renal calculi) is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy 2. 
drug therapy 3. invasive or non-invasive procedures more than 
two times/year warrants a 30 percent evaluation.  38 C.F.R. § 
4.115b, Diagnostic Code 7508 (from 1994).

Hydronephrosis, mild, only an occasional attack of colic, not 
infected and not requiring catheter drainage, warrants a 10 
percent evaluation; frequent attacks of colic that require 
catheter drainage warrants a 20 percent evaluation; and 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function warrants a 30 percent evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2000).

The history of the subject disability shows that the veteran 
was originally granted service connection for calculus of the 
left kidney and ureter and assigned a noncompensable 
evaluation by a rating decision in August 1957, effective 
June 1957, based on service medical records.  Service medical 
records were found to show that in October 1951, the veteran 
was hospitalized for genitourinary (GU) complaints and there 
was a diagnosis of calculus of the left ureter which was 
spontaneously passed, calculus of the kidney, and 
pyelonephritis, left, which was cured.  On discharge from the 
hospital, the veteran was noted to have returned to full 
duty.

The record reveals the appellant has complained of left flank 
pain repeatedly since 1964.  Multiple administrations of 
intravenous pyelogram (IVP) and kidney, ureter, bladder (KUB) 
studies have been consistently negative for left kidney 
stones from 1964.  The appellant has repeatedly reported, 
years after the alleged fact, multiple passages of kidney 
stones, but records contemporaneous with the alleged 
instances are silent as to the passage of stones.  The 
medical records reveal episodes of the prescriptions of 
antibiotics for complaints of urinary symptoms, although the 
contemporaneous medical records have been negative for 
microorganism on urinalysis or culture diagnostic of urinary 
tract infection.

On treatment at Brooks General Hospital, circa 1963 and 1964 
(undated outpatient records received by VA in April 1964), 
the appellant stated he had not passed a stone since 1951.  
April 1964 IVP, urinalysis and urine culture were all normal.
 
On VA examination in June 1966, the appellant complained of 
left flank pain.  IVP was negative.  The diagnosis was 
calculi of the left kidney and ureter with pyelonephritis, by 
history.

VA outpatient records of March 1968 show complaints of pain 
in the left kidney.  In April 1975, it was noted there had 
been no spontaneous passage of stones or gross hematuria 
since service.  Later that month, an IVP found no evidence of 
infection, obstruction or parenchymal mass.  The ureters had 
a normal course; laboratory findings were indicated as 
normal.

On VA examination in June 1975, the appellant reported kidney 
infections twice a year.  Objective examination was normal.

The appellant was hospitalized at Audie Murphy VA Hospital in 
July 1976 for complaints and treatment unrelated to his GU 
complaints.  VA outpatient records from April 1978 reveal 
that urinalysis at this time was negative, and in October 
1978, the appellant complained of multiple urinary symptoms.  
Examination revealed a somewhat enlarged prostate.  The back 
was tender to palpation at the left flank.  On referral to 
urology clinic, no GU pathology was found.

On VA hospitalization in July 1981, the appellant had normal 
IVP and excretory urogram.  The urology department gave the 
appellant, "a clean bill of health as far a GU examination 
was concerned."  Outpatient records of August 1984 showed 
continued complaint of left flank pain.  The diagnosis was 
renal calculus and renal disease, previously.

The appellant was hospitalized at Kerrville VA Medical Center 
(VAMC) in July 1985.  He reported he had last passed a stone 
at Audie Murphy VAMC, but he did not say when, and IVP was 
interpreted as normal.  X-rays showed no recurrence of renal 
stone.

On VA hospitalization in February 1988 for complaints of 
lower abdominal pain, frequency and burning on urination and 
lumbosacral pain, urinary tract infection was ruled out by 
urinalysis and culture, and kidney stones were ruled out by 
KUB and by IVP, which was unclear regarding the left kidney 
collecting system.

In March 1989, the appellant was seen by R. D. L., M.D., and 
had private IVP, prostate ultrasound and cystoscopy on 
referral.  He reported a history of being instrumented twice 
for stricture in service and that he had passed three kidney 
stones.  The IVP suggested a small, 2 millimeter (mm) 
calculus in the upper pole of the right kidney, with good 
excretion and no obstruction.  The sonogram revealed an 
enlarged prostate and a small, asymptomatic calcification of 
the left kidney, and the right kidney stone.  The cystogram 
revealed urine retention in the bladder and urethral 
stricture.

On VA examination in April 1989, the examiner found no 
consistent evidence of left urolithiasis and no evidence of 
pyelonephritis.  A small right kidney stone was noted.  On VA 
hospitalization in April 1989, a history of nephrocalcinosis 
was noted.  The urology department reviewed the appellant's 
medical records, including the April 1989 private IVP, and 
concurred there was a small, asymptomatic right kidney stone.
 
On VA outpatient treatment in August 1990, the appellant 
complained of intermittent bilateral flank pain, and reported 
he had last passed a stone three years ago, but denied recent 
passage of a stone.  The impression was urinary tract 
infection.  

On VA examination in October 1990, the examiner noted he had 
last seen the appellant in July 1989, and the appellant 
stated he had passed no stones since then.  On examination 
the diagnoses were negative left kidney or ureter calculus; 
negative pyelonephritis; calculus, right kidney, small, 
asymptomatic.  

VA outpatient records reveal that the appellant had an IV 
urogram with nephrograms in November 1990, which were deemed 
of fair quality, and which indicated no significant 
abnormality.  He subsequently gave a history of passing his 
last stone in 1986.

A VA sonogram on January 27, 1992 revealed a probable small 
stone in the right kidney and no hydronephrosis.

On VA examination in June 1992, the appellant gave a history 
of passing four stones since 1951.  The examiner commented he 
could find no documentation in the record for the passage of 
those stones.  The examiner noted hospitalization in 1985 for 
an episode of renal colic.  Also noted were negative February 
1988 workup for urolithiasis and April 1989 IVP that was 
positive for small right renal calculus.  The veteran 
reported that he was currently on antibiotics for presumed 
urinary tract infection, although the examiner noted that the 
records did not show a positive urine culture in the recent 
past.  The appellant's main complaints were of back pain, 
urinary urgency, frequency and incontinence, and examination 
revealed no evidence of urethral discharge.  Urinalysis and 
chemistries were negative.

The examiner diagnosed asymptomatic right renal calculus, 
with a history of left renal and ureteral calculus 
complicated by pyelonephritis in service.  He commented that 
since that time, there had been no documented attacks of 
pyelonephritis, and that "[w]hile the right renal calculus is 
part of the general process of nephrolithiasis, this has been 
relatively asymptomatic since the initial presentation in 
1951."

The examiner further commented that at its onset in 1951, the 
left renal calculus apparently did not require surgical 
intervention, passed spontaneously, and as previously stated, 
was not a recurrent problem as per the documentation in the 
veteran's record.

There was no stone found by KUB in July 1992.  In August 
1992, the appellant was seen for complaints of bilateral 
flank pain, right greater than left, with radiation to the 
right groin, for three days.  There was no gross hematuria.  
There was right costovertebral angle tenderness, right flank 
pain with palpation, heme-positive stool and enlarged 
prostate.  The right renal calculus by sonogram in October 
1991 was noted.  It was also noted that all urine cultures 
and urinalyses in the chart were negative.  There were no 
stones found by IVP and KUB in October 1992.  February 1993 
IVP and KUB showed no stones.  

A June 1993 statement from Dr. L. indicates he was still 
treating the appellant for genitourinary complaints.  It was 
noted that the veteran was examined in March 1993, at which 
time he complained of post void dribble, nocturia x 2, and 
pain in the right lower quadrant and right sacroiliac area.  
Clinical examination showed moderate BPH.  He was advised on 
IVP, uroflowmetry, and prostate sonogram.

VA outpatient records reveal that in November 1993, IVP was 
normal and that there were no stones.  The impression was 
history of renal stones, and it was noted that while the 
veteran claimed to still have a stone, the examiner did not 
find any evidence of a stone on the previous two IVP's or on 
current KUB.  The examiner also noted that there was no 
evidence of urinary tract infection.

VA outpatient medical records for the period of December 1994 
to August 1995 reflect that in January 1995, the veteran 
complained of dysuria and frequency for the previous two 
days.  There was also questionable blood in his urine that 
morning, but the veteran denied fever or abdominal pain.  The 
assessment was urinary tract infection and prostatitis.  In 
February 1995, it was noted that the veteran had a history of 
renal stones and mild prostatism.  In May 1995, it was again 
noted that the veteran had a history of kidney stones which 
had reportedly passed with medication.  The diagnosis 
included microhematuria and history of stones.  In August 
1995, the veteran reported some obstructive symptoms for 
which he was placed on medication with improvement.  No 
stones were noted.  At the end of the month, it was noted 
that the urinary obstructive symptoms had improved since 
starting "Proscar."  

In January 1996, the Board granted service connection for 
calculus of the right kidney, and in a rating decision that 
same month, the RO granted service connection for this 
disability effective July 10, 1991, the date the veteran's 
service representative addressed the issue of service 
connection for calculi of the right kidney in a VA Form 1-
646.

VA outpatient records from January and February 1996 reflect 
that in January 1996, it was noted that the veteran had had a 
questionable urinary tract infection two weeks earlier, but 
there was no finding of any renal or ureter stones or that 
such infection was related to prior episodes with stones or a 
previous case of pyelonephritis.  In February 1996, it was 
noted that the veteran had a history of stones in the past 
and was currently negative for microhematuria.  

A May 1996 VA medical examination revealed that the veteran 
reported a history of having had left kidney stones on three 
occasions which subsequently passed.  He further reported 
that in 1989, a VA IVP revealed a small stone in the right 
kidney, and that he had been followed on a regular basis in 
1992, 1995, and at the time of this examination.  His next 
appointment was in June 1996.  The veteran indicated that he 
had some difficulty passing urine and that there was some 
enlargement of the prostate for which he took antibiotics.  
He further indicated that his pyelonephritis was controlled 
by recurrent antibiotics when necessary.  Physical 
examination revealed a mildly large prostate for the 
veteran's age.  The final diagnosis included history of 
kidney stones on the left and more recently on the right.  It 
was further indicated that there had been no symptoms of 
kidney stones in the past 2 years, although the veteran was 
being followed carefully at Audie L. Murphy Memorial 
Veteran's Hospital because of pyelonephritis and prostatitis.  

At the veteran's personal hearing in February 1997, the 
veteran testified that a kidney stone on his right side was 
identified between 1989 and 1993 (transcript (T.) at p. 6).  
He was given medication for it and it subsequently passed (T. 
at p. 6).  When he was last "scoped" in 1992 or 1993, it 
was apparently noted that the stone had passed (T. at p. 6-
7).  The veteran had difficulty with urination and occasional 
sharp pain that he attributed to his service-connected 
disabilities (T. at pp. 6-7).  He believed that he passed the 
right kidney stone in 1991 or 1992 (T. at p. 7).  He had 
experienced pain in his left and right flank since the 
passage of that stone (T. at pp. 7-8).  The veteran also 
indicated that he had problems with burning or painful 
urination and he believed that the area in which the stones 
had been found was inflamed (T. at p. 8).  The veteran stated 
that he was currently taking antibiotics for his kidneys (T. 
at p. 9).

VA outpatient records for the period of May 1998 to August 
1999 reflect that in May 1998, the veteran reported a history 
of BPH with obstructive voiding, and the assessment was 
obstructive voiding secondary to BPH.  In July 1998, the 
assessment was also BPH and rule out cancer of the prostate.  
In March 1999, while the impression included left kidney 
stone, the impression in May 1999 was to rule out kidney 
stone, and an abdominal series at this time was interpreted 
to reveal negative findings.  In July 1999, the veteran 
complained of a history of kidney stones bilaterally and that 
he now had sharp, low back pain, not brought on by anything 
specific.  The assessment was possible presence of kidney 
stone and possible prostate growth.  Several days later it 
was indicated that the veteran experienced some discomfort on 
urination and that there was some redness in the urine since 
the previous day.  In August 1999, the veteran reported a 
distant history of nephrolithiasis and BPH, and that he now 
experienced obstructive voiding and right flank pain.  The 
impression was elevated prostate-specific antigen (PSA).

VA examination in September 2000 revealed that the veteran 
described multiple GU complaints, including recurrent urinary 
tract infections, renal colic, and a history of acute renal 
infections on a recurrent basis.  The diagnosis included 
recurrent nephrolithiasis of the kidneys and resolved status 
post ureter with pyelonephritis.

At the veteran's hearing before a Member of the Board in 
February 2001, the veteran testified that he thought that his 
kidney disorder was worse than what the VA said it was 
(transcript) (T.) at p. 9).  He was constantly taking 
antibiotics (T. at p. 9).  He had multiple stones over the 
years involving both kidneys (T. at pp. 10-11).  He denied 
undergoing catheter drainage (T. at p. 11).  The last time he 
went to the VA for treatment for this problem was in 1998 or 
1999 (T. at p. 12).

In a rating decision in September 2000, the RO combined the 
veteran's previously separately rated left and right kidney 
disability into one disability, and compensably rated the 
disability at 10 percent.  The RO assigned the veteran a 10 
percent rating under Diagnostic Code 7509 for occasional 
attack of colic, not infected and not requiring catheter 
drainage, based on the veteran's September 2000 VA 
examination report of recurrent urinary tract infections, 
renal colic, and a history of acute renal infections on a 
recurrent basis.




Analysis

The Board has reviewed the evidence with respect to this 
claim, and first recognizes, as it did at the time the Board 
previously addressed entitlement to a compensable rating for 
separately rated left and right kidney disability, that the 
veteran has not contended that he currently has renal 
calculi, only that he currently has kidney problems that 
present disability that should now be rated in excess of 10 
percent.  He has again also neither alluded to nor provided 
any medical evidence of ongoing ureteral calculus.  The 
veteran is not service-connected for all kidney disability, 
only for bilateral renal calculi and pyelonephritis of the 
left kidney.  In this regard, the Board notes that calculus 
of the kidneys and ureter with left pyelonephritis is 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7508 for nephrolithiasis, which is rated as hydronephrosis 
without recurrent stone formation requiring therapy or 
treatment.  

Consequently, as there continues to be no evidence of stone 
formation since 1992 (the March 1999 assessment of kidney 
stone was not substantiated by objective findings), the Board 
finds that the Diagnostic Code for hydronephrosis is the 
appropriate Code for consideration as to the subject claim.  
As there has been no diagnosis of pyelonephritis since 
service, the Board finds that the rating criteria for this 
condition are currently not for application.  However, 
additional consideration of applicable criteria will be 
addressed more fully below.

It is first noted that 38 C.F.R. § 4.115b provides a 10 
percent rating for "[o]nly an occasional attack of colic, 
not infected and not requiring catheter drainage," and that 
even if the veteran continued to experience periodic GU 
complaints in and after August 2000 and the Board accepted 
such instances as attacks of colic, there would still be no 
medical evidence of frequent attacks of colic requiring 
catheter drainage for a 20 percent evaluation (the veteran 
denied catheter drainage at the time of his Board hearing), 
or evidence of frequent attacks of colic with infection and 
kidney impairment required for a 30 percent evaluation.  In 
this case, there is no competent medical evidence of record 
providing the essential link to establish that the veteran 
meets the requirements for an evaluation in excess of 10 
percent.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In addition, although there is recent evidence of obstructive 
voiding, this has specifically been related to the veteran's 
BPH and not his kidney disability.  In summary, there is no 
basis for a compensable evaluation for calculus of the 
kidneys and ureter with left pyelonephritis, and given the 
above fundamental facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against the claim.


II.  Entitlement to an Effective Date Earlier than August 25, 
2000 for a Compensable Evaluation for Calculus of the Kidneys 
and Ureter with Left Pyelonephritis

Background

As was pointed out previously, entitlement to an increased 
evaluation for this disability (from July 1991 as to the 
right kidney and from March 1996 as to the left kidney) was 
squarely addressed in the Board's previous decision in May 
1999, and the record does not reflect a Notice of Appeal as 
to the Board's May 1999 decision.  Consequently, the Board's 
consideration of entitlement to an effective date for a 
compensable evaluation earlier than August 25, 2000 for 
calculus of the kidneys and ureter with left pyelonephritis 
will be confined to consideration of entitlement to an 
earlier effect date based on the law and regulations 
applicable to the assignment of effective dates, and not 
based on a review of evidence of the level of disability 
since 1991.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board look to all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2000) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2000), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following the Board's determination in 
May 1999 that a compensable evaluation for the left and right 
kidney disorder was not warranted (with the exception of a 
staged 10 percent rating for the left kidney), the veteran 
did not thereafter file a timely appeal.  Consequently, the 
May 1999 decision is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991).

A reopened claim for an increased rating for service-
connected left and right kidney disorders was received on 
August 25, 2000; by rating decision in September 2000, a 
disability evaluation of 10 percent was granted for calculus 
of the kidneys and ureter with left pyelonephritis, effective 
from the date of the reopened claim.

One year prior to the August 25, 2000 claim to reopen, the 
record does not reflect either VA or private treatment for 
service-connected calculus of the kidneys and ureter with 
left pyelonephritis.  


Analysis

In the October 2000 statement of the case, the RO noted that 
it increased the disability rating for the veteran's service-
connected calculus of the kidneys and ureter with left 
pyelonephritis to 10 percent, effective from the date of the 
receipt of the reopened claim.  Therefore, if the record does 
not reveal an increase in the severity of the veteran's 
service-connected disability during the one year period prior 
to August 25, 2000, the earliest effective date for an 
evaluation in excess of 10 percent for calculus of the 
kidneys and ureter with left pyelonephritis would be August 
25, 2000.

Thus, the Board must next review all evidence of record to 
determine the earliest date as of which the increase in 
disability was ascertainable.  If the increase in disability 
was first ascertainable during the one year period prior to 
August 25, 2000, the increased rating may be effective as of 
this date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).

While the record in this case does disclose private medical 
evidence of treatment or evaluation which was received by the 
RO within a year prior to the claim to reopen on August 25, 
2000 (private medical records dated in January 2000 include a 
list of medications which presumably might include medication 
for the veteran's bilateral kidney disorder), it further 
reflects that these records were received with the veteran's 
claim to reopen.  Therefore, the date of receipt of these 
private medical records would not justify an earlier 
effective date as informal claims pursuant to 38 C.F.R. 
§ 3.157(b)(2) (2000).  Moreover, these records do not contain 
findings relevant to the veteran's service-connected kidney 
disorder.  In addition, although VA outpatient records dated 
in September and December 1999 could have possibly served to 
establish an earlier effective date in this matter under 
38 C.F.R. § 3.157(b)(1) (2000), as was noted earlier, the 
services rendered to the veteran at that time were primarily 
for conditions that were unrelated to his service-connected 
disability and not sufficiently reflective of increased 
disability.  In summary, there is no medical evidence or 
opinion indicating that the actual increase in disability 
meeting the schedular standards for an increased rating 
ascertainable within one year prior to the date of receipt of 
the claim to reopen on August 25, 2000.  Without such 
evidence or opinion, the Board does not find that the 
statements of medical history from the appellant are adequate 
to establish such increase.  Therefore, the Board finds that 
the effective date for a compensable evaluation for calculus 
of the kidneys and ureter with left pyelonephritis cannot be 
earlier than August 25, 2000.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) (2000).


III.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Arteriosclerotic 
Heart Disease with Angina and Hypertension, COPD, Open Angle 
Glaucoma, Pes Planus, and Asthma

Background

At the outset, the Board finds that these claims have also 
been sufficiently developed under the VCAA.  The veteran has 
been advised as to the governing regulations and the type of 
evidence necessary to reopen his claim for service connection 
as to each disability, and the Board further notes that the 
VCAA specifically excludes new and material claims from the 
duty to assist provisions of the statute.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease or tumors 
become manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The evidence which must be considered in determining whether 
there is a basis for reopening the claims is that evidence 
added to the record since the February 1976 rating decision 
as to the claim for service connection for pes planus, the 
February 1988 rating decision as to the claims for service 
connection for asthma/COPD, glaucoma, and arteriosclerotic 
heart disease, the January 1996 Board decision as to the 
claim for hypertension as secondary to a service-connected 
left kidney disorder, and the June 1999 RO notice as to the 
February 1988 denial of service connection for hypertension 
on a direct basis, the last dispositions in which the claims 
were finally disallowed on any basis.  See Evans v. Brown, 
supra.  While the Board recognizes that these claims were all 
adjudicated by the RO in September 2000 as if the last final 
denial was the November 1999 rating decision, since this 
decision had not yet become final as of the September 2000 
rating decision and based on other procedural considerations, 
the Board finds it more equitable to apply the next most 
recent final denial as to each claim.

Pertinent evidence received since February 1976 consists of 
hearing testimony, private medical records, and VA 
outpatient, hospital and examination records.  At the time of 
the February 1976 rating decision which denied service 
connection for pes planus, the RO determined that no new and 
material evidence had been submitted as to this claim, and 
notified the veteran that no evidence had been submitted 
showing that the veteran's preexisting pes planus had been 
permanently aggravated by active military service.  

At the time of VA examination in June 1976, the veteran 
complained of flat feet.

A February 1988 rating decision noted that while VA records 
disclosed treatment for hypertension, COPD, and glaucoma in 
September 1986 and bronchial asthma in May 1987, there was no 
evidence showing that cardiovascular disease, including 
hypertension and arteriosclerotic heart disease, glaucoma, or 
COPD was secondary to service-connected disabilities or was 
in any way due to active duty.

A March 1989 private medical report from Dr. L. notes the 
veteran's history of hypertension, glaucoma and angina.

VA medical consultations from October 1989 to September 1990 
revealed diagnoses of COPD, glaucoma and hypertension.

VA general medical examination in June 1992 revealed a 
medical history of hypertension for the previous thirty years 
reportedly beginning ten years after the veteran's episode of 
renal calculus.

VA outpatient records from November and December 1994, 
reflect a past medical history of hypertension, asthma, COPD, 
arteriosclerotic heart disease, and glaucoma, and studies at 
this time were interpreted to reveal mild inferoapical 
ischemia.  

A January 1996 Board decision denied service connection for 
hypertension as secondary to calculi of the left kidney and 
ureter with pyelonephritis.

VA outpatient records from January 1995 to March 1996 reflect 
continuing treatment for hypertension, coronary artery 
disease, COPD, asthma and glaucoma.

VA outpatient records from January 1998 to December 1999 
reveal periodic treatment for asthma, hypertension, COPD and 
glaucoma.  

Private medical records from January 2000 reveal diagnoses 
which include COPD exacerbation/asthma, hypertension and 
glaucoma.  

VA outpatient records from June to September 2000 reflect 
periodic treatment for asthma, angina and hypertension.

At the veteran's hearing before a Member of the Board in 
February 2001, the veteran testified that during service, he 
had been told that he complained and received treatment for a 
weak heart, COPD, glaucoma, flat feet, and asthma (T. at pp. 
13-14).


Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In the October 2000 statement of the case, while the RO 
incorrectly noted that the issues of entitlement to service 
connection for BPH and throat cancer were in a previously 
disallowed status, the RO still provided the correct standard 
as to the remaining claims for service connection in 
accordance with Hodge, and concluded in this statement that 
there was no evidence which showed that the claimed 
conditions were related to or aggravated by active service.

The Board has considered the evidence and contentions 
received since rating decisions as far back as February 1976, 
which includes private and VA evaluation and treatment 
records.  However, while this evidence may document the 
existence of current disability associated with all of the 
claimed disabilities, it does not constitute medical evidence 
that links any current disorder to service-connected 
disability, service, or to within a period of one year 
following service.  The Board would further point out that 
the veteran's contention that any of these disorders are 
related to service or service-connected disability lacks 
probative value, since as a layperson he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The critical question in this case was and remains whether 
there is medical evidence linking any current 
arteriosclerotic heart disease with angina and hypertension, 
COPD, open angle glaucoma, pes planus, or asthma to service 
or service-connected disability.  The evidence received since 
each applicable previous final denial does not adequately 
address this fundamental question as to each of the veteran's 
claims.  Therefore, the Board finds that the additional 
evidence and material of record received in this case is not 
probative of this critical question and thus is not material.  
It is also not material because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156(a).


ORDER

Entitlement to an increased evaluation for calculus of the 
kidneys and ureter with left pyelonephritis from August 25, 
2000, is denied.

An effective date earlier than August 25, 2000 for a 
compensable evaluation for calculus of the kidneys and ureter 
with left pyelonephritis is denied.

New and material evidence not having been submitted, 
reopening of the claims for service connection for 
arteriosclerotic heart disease with angina and hypertension, 
COPD, open angle glaucoma, pes planus, and asthma, is denied.


REMAND

Claims for Service Connection for BPH, Throat Cancer, and 
Headaches

With respect to the issues of entitlement to service 
connection for BPH, throat cancer and headaches, the record 
reveals current findings with respect to the throat and a 
diagnosis of BPH, and while the record does not reveal a 
specific diagnosis of current disability associated with 
headaches, the veteran complained of headaches at the time of 
VA consultation in January 1998 and chronic headaches at the 
time of VA medical examination in December 1999, and 
occasional headache problems were reported at the time of VA 
outpatient examination in August 2000.  Thus, the Board finds 
that under the newly enacted VCAA, the findings related to 
the throat and BPH, and the possible existence of chronic 
disability associated with headaches would require that the 
veteran be furnished with a VA examination to determine the 
relationship, if any, between BPH, throat cancer and any 
current disorders associated with headaches and service 
and/or service-connected disability.

In this regard, the Board notes that the VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).


Claim for an Increased Evaluation for Chronic Pharyngitis 
with Tonsillectomy 

As for the issue of entitlement to an increased evaluation 
for chronic pharyngitis with tonsillectomy, the Board notes 
that the veteran has asserted that his symptoms have worsened 
in severity (T. at pp. 6-7), and he has further testified 
that he received recent VA treatment for this disability a 
couple of months prior to his hearing before a Member of the 
Board in February 2001 (T. at p. 8).  

While the Board further notes that the VA's duty to assist 
the veteran in the development of his claim may not 
necessarily include providing the veteran with a new 
examination in every instance where he or she has complained 
of worsening symptomatology, multiple authorities indicate 
that where a claimant affirmatively asserts to the Board that 
a further increase in disability has occurred subsequent to a 
prior examination and decision, an additional examination may 
be required.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) 
(2000) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability).  Thus, in this case, the Board finds that the 
veteran's complaints of worsening symptoms and the existence 
of relevant outstanding VA medical records require that the 
veteran be furnished with a new comprehensive VA medical 
examination to evaluate the current status of the veteran's 
service-connected residuals of chronic pharyngitis with 
tonsillectomy.

While the Board recognizes that the RO has already furnished 
two VA examinations for the purpose of assessing the current 
status of this service-connected disability, and additional 
diagnostic evaluation suggested by the most recent examiner 
did not go forward because the veteran failed to report 
without explanation, the Board finds that a new examination 
should still be scheduled by the RO based on several 
considerations.  First, it is unclear from the record as to 
whether the second VA examiner was in the possession of 
either the claims file or at least the report of the previous 
examiner at the time he conducted his examination of the 
veteran in February 2000.  In addition, at the time of its 
remand in May 1999, the Board requested specific responses to 
several questions at page 18 (items No. (a) to (d), and the 
examination reports from the examination do not address all 
of the questions that were posed by the Board.  Consequently, 
the Board finds that further examination would arguably still 
be required even without the veteran's complaints of 
worsening symptoms and the existence of outstanding relevant 
VA treatment records.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, the veteran is once again admonished that 
his failure to report to any scheduled VA examination in 
conjunction with his claim for an increased rating will 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The Board also once again notes that the rating criteria for 
this disability were changed effective October 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for chronic 
pharyngitis with tonsillectomy, throat 
cancer, BPH and headaches.  Any medical 
records other than those now on file 
pertaining to the above-noted disorders 
should be obtained and associated with 
the claims folder.

The RO should make an effort to obtain 
the VA records to which the veteran 
referred at his hearing in this matter 
(T. at p. 8).  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.

With respect to any Federal Government 
records such as those in the possession 
of VA, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.

3.  The RO should arrange for a new 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's chronic pharyngitis with 
tonsillectomy.  Said examination should 
be conducted in accordance with the 
directives set forth in item (2) of the 
Board's previous remand of May 1999, and 
all indicated studies must be conducted, 
including, but not necessarily limited 
to, the study recommended by the 
February 2000 VA examiner.

4.  The veteran should also be afforded 
an examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any disability associated 
with BPH, throat cancer, and headaches.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical provider in 
conjunction with the examination.  After 
a review of the evidence in the claims 
folder, including service, private and VA 
medical records, the medical provider 
should express opinions as to all of the 
following:

(a) What is the date of onset, etiology 
and correct diagnosis of any current BPH, 
throat cancer or headache disorder?

(b) What is the degree of medical 
probability that there is a causal 
relationship between any current BPH, 
throat cancer or headache disorder and 
any in-service disorders?

(c) If no such relationship is found 
above, what is the degree of medical 
probability that any current residual of 
BPH, throat cancer or headache disorder 
is proximately due to or the result of, 
or aggravated by, residuals of service-
connected disability?

If the physician cannot answer any of the 
above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examinations and required opinions are 
in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
increased evaluation for chronic 
pharyngitis with tonsillectomy based on 
all applicable old and new rating 
criteria.  The RO should evaluate the 
disability prior to October 7, 1996 
under the respiratory criteria in effect 
prior to October 7, 1996, and then 
evaluate the disability after October 7, 
1996 under both the old and the new 
criteria, and assign the rating under 
the criteria which is most favorable.  
The RO should also readjudicate the 
issues of entitlement to service 
connection for BPH, throat cancer and 
headaches.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the applicable time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

